Name: Decision No 1/94 of the Association Council between the European Communities and their Member States, of the one part, and the Republic of Hungary, of the other part of 7 March 1994 on its rules of procedure
 Type: Decision
 Subject Matter: Europe;  politics and public safety;  European construction
 Date Published: 1994-09-17

 Avis juridique important|21994D0917(01)Decision No 1/94 of the Association Council between the European Communities and their Member States, of the one part, and the Republic of Hungary, of the other part of 7 March 1994 on its rules of procedure Official Journal L 242 , 17/09/1994 P. 0023 - 0027DECISION No 1/94 OF THE ASSOCIATION COUNCIL between the European Communities and their Member States, on the one part, and the Republic of Hungary, on the other part of 7 March 1994 on its rules of procedure (94/612/EC)THE ASSOCIATION COUNCIL, Having regard to the Europe Agreement establishing an Association between the European Communities and their Member Sates, of the one part, and the Republic of Hungary, of the other part, and in particular Articles 104, 105, 106, 108 and 109 thereof, Whereas that Agreement entered into force on 1 February 1994, HAS DECIDED: Article 1 Chairmanship The Association Council shall be presided over alternately for periods of 12 months by a representative of the Council of the European Union, on behalf of the Community and its Member States, and a representative of the Government of the Republic of Hungary. Article 2 Meetings The Association Council shall meet regularly at ministerial level once a year. Special sessions of the Association Council may be held if the Parties so agree, at the request of either Party. Unless otherwise agreed by the Parties, each session of the Association Council shall be held at the usual venue for meetings of the Council of the European Union at a date agreed by both Parties. The meetings of the Association Council are jointly convened by the secretaries of the Association Council in agreement with the president. Article 3 Representation The members of the Association Council may be represented if prevented from attending. If a member wishes to be so represented, he must notify the chairman of the name of his representative before the meeting at which he is to be so represented. The representative of a member of the Association Council shall exercise all the rights of that member. Article 4 Delegations The members of the Association Council may be accompanied by officials. Before each meeting, the chairman is informed of the intended composition of the delegations of each Party. A representative of the European Investment Bank shall attend the meetings of the Association Council, as an observer, when matters which concern the Bank appear on the agenda. The Association Council may invite non members to attend its meetings in order to provide information on particular subjects. Article 5 Secretariat An official of the General Secretariat of the Council of the European Union and an official of the Mission of the Republic of Hungary in Brussels shall act jointly as secretaries of the Association Council. Article 6 Correspondence Correspondence addressed to the Association Council shall be sent to the president of the Association Council at the address of the General Secretariat of the Council of the European Union. The two Secretaries shall ensure that correspondence is forwarded to the President of the Association Council and, where appropriate, circulated to other members of the Association Council. Correspondence circulated shall be sent to the General Secretariat of the Commission, the Permanent Representations of the Member States and the Mission of the Republic of Hungary in Brussels. Communications from the president of the Association Council shall be sent to the recipients by the two secretaries and circulated, where appropriate, to other members of the Association Council at the addresses indicated in the preceding paragraph. Article 7 Publicity Unless otherwise decided, the meetings of the Association Council shall not be public. Article 8 Agenda of the meetings 1. The chairman shall draw up a provisional agenda for each meeting. It shall be forwarded by the secretaries of the Association Council to the addressees referred to in Article 6 not later than 15 days before the beginning of the meeting. The provisional agenda shall include the items in respect of which the chairman has received a request for inclusion in the agenda not later than 21 days before the beginning of the meeting, save that items shall not be written into the provisional agenda unless the supporting documentation has been forwarded to the secretaries not later than the date of despatch of the agenda. The agenda shall be adopted by the Association Council at the beginning of each meeting. An item other than those appearing on the provisional agenda may be placed on the agenda if the two Parties so agree. 2. The chairman may shorten, in agreement with the two Parties, the time limits specified in paragraph 1 in order to take account of the requirements of a particular case. Article 9 Minutes Draft minutes of each meeting shall be drawn up by the two secretaries. The minutes shall, as a general rule, indicate in respect of each item on the agenda: - the documentation submitted to the Association Council, - statements the entry of which has been requested by a member of the Association Council, - the decisions taken, the statements agreed upon and conclusions taken. The draft minutes shall be submitted to the Association Council for approval. They will be approved within three months after each Association Council meeting. When approved, the minutes shall be signed by the chairman and by the two secretaries. The minutes shall be filed in the archives of the General Secretariat of the Council of the European Union; a certified copy shall be forwarded to each of the addressees referred to in Article 6. Article 10 Decisions and recommendations 1. The Association Council shall take its decisions and recommendations by common agreement of the Parties. During the inter-sessional period, the Association Council may take decisions or recommendations by written procedure if both Parties so agree. 2. The decisions and recommendations of the Association Council within the meaning of Article 106 of the Europe Agreement shall be entitled respectively 'decision` and 'recommendation` followed by a serial number, by the date of their adoption and by a description of their subject. The decisions and recommendations of the Association Council shall be signed by the chairman and authenticated by the two secretaries. Decisions and recommendations shall be forwarded to each of the addressees referred to in Article 6. The Association Council may decide on the publication of its decisions and recommendations in the Official Journal of the European Communities and the Magyar Koezloeny. Article 11 Languages The official languages of the Association Council shall be the official languages of the two parties. Unless otherwise decided, the Association Council shall base its deliberations on documentation prepared in these languages. Article 12 Expenses The Community and Hungary shall each defray the expenses they incur by reason of their participation in the meetings of the Association Council, both with regard to staff, travel and subsistence expenditure and to postal and telecommunications expenditure. Expenditure in connection with interpreting at meetings, translation and reproduction of documents shall be borne by the Community, with the exception of expenditure in connection with interpreting or translation into or from Hungarian, which shall be borne by Hungary. Other expenditure relating to the material organization of meetings shall be borne by the Party which hosts the meetings. Article 13 Association Committee 1. An Association Committee is hereby established in order to assist the Association Council in carrying out its duties. It shall be composed of representatives of the members of the Council of the European Union and of members of the Commission of the European Communities, on the one hand, and of representatives of the Government of Hungary on the other, normally at senior civil servant level. 2. The Association Committee shall prepare the meetings and the deliberations of the Association Council, implement the decisions of the Association Council where appropriate and, in general, ensure continuity of the association relationship and the proper functioning of the Europe Agreement. It shall consider any matter referred to it by the Association Council as well as any other matter which may arise in the course of the day-to-day implementation of the Europe Agreement. It shall submit proposals or any draft decisions/recommendations for adoption to the Association Council. 3. In the cases where the Europe Agreement refers to an obligation to consult or a possibility of consultation, such consultation may take place within the Association Committee. The consultation may continue in the Association Council if the two Parties so agree. 4. The rules of procedure of the Association Committee are attached as Annex I to the present Decision. Article 14 Subcommittees and special groups The subcommittees and working groups which have been set up by the Joint Committee mentioned in Article 36 of the Interim Agreement of 16 December 1991 between the European Economic Community and the European Coal and Steel Community, of the one part, and the Republic of Hungary, of the other part, on trade and trade related matters pursuant to this Agreement shall continue to exist. They shall be considered to work under the authority of the Association Committee, to which they report after each one of their meetings. They are listed in Annex II. The Association Committee may decide to abolish any existing subcommittees or groups, modify their terms of reference or set up further subcommittees or groups to assist it in carrying out its duties. The subcommittees and groups shall not have any decision-making power. Article 15 Political dialogue Political dialogue shall take place in accordance with the provisions of the Europe Agreement. Done at Brussels, 7 March 1994. For the Association Council The President Th. PANGALOS ANNEX I RULES OF PROCEDURE OF THE ASSOCIATION COMMITTEE Article 1 Chairmanship The Association Committee shall be presided over alternately for periods of 12 months by a representative of the European Commission, on behalf of the Community and its Member States, and a representative of the Government of the Republic of Hungary. Article 2 Meetings The Association Committee shall meet when circumstances require with the agreement of both Parties. Each meeting of the Association Committee shall be held at a time and place agreed by both Parties. The meetings of the Association Committee are convened by the chairman. Article 3 Delegations Before each meeting, the chairman is informed of the intended composition of the delegation of each Party. Article 4 Secretariat An official of the European Commission and an official of the Government of the Republic of Hungary shall act jointly as secretaries of the Association Committee. All communications to and from the chairman of the Association Committee provided for in this Decision shall be forwarded to the secretaries of the Association Committee and to the secretaries and the chairman of the Association Council. Article 5 Publicity Unless otherwise decided, the meetings of the Association Committee shall not be public. Article 6 Agenda of the meetings 1. The chairman shall draw up a provisional agenda for each meeting. It shall be forwarded by the secretaries of the Association Committee to the addresses referred to in Article 4 not later than 15 days before the beginning of the meeting. The provisional agenda shall include the items in respect of which the chairman has received a request for inclusion in the agenda not later than 21 days before the beginning of the meeting, save that items shall not be written into the provisional agenda unless the supporting documentation has been forwarded to the secretaries not later than the date of dispatch of the agenda. The Association Committee may ask experts to attend its meetings in order to provide information on particular subjects. The agenda shall be adopted by the Association Committee at the beginning of each meeting. An item other than those appearing on the provisional agenda may be placed on the agenda if the two Parties so agree. 2. The chairman may shorten, in agreement with the two Parties, the time limits specified in paragraph 1 in order to take account of the requirements of a particular case. Article 7 Minutes Minutes shall be taken for each meeting and shall be based on a summing up by the chairman of the conclusions arrived at by the Association Committee. Upon adoption by the Association Committee, the minutes shall be signed by the chairman and by the secretaries and filed by each of the Parties. A copy of the minutes shall be forwarded to each of the addressees referred to in Article 4. Article 8 Deliberations In the specific cases where the Association Committee is empowered by the Association Council pursuant to Article 108, paragraph 2, to take decisions/recommendations, these acts shall be entitled respectively 'decision` and 'recommendation`, followed by a serial number, by the date of their adoption and by description of their subject. Decisions and recommendations of the Association Committee shall be forwarded to the addressees referred to in Article 4 of the present Annex. The Association Committee may decide on the publication of these decisions and recommendations. The decisions and recommendations of the Association Committee shall be signed by the chairman and the secretaries. Whenever the Association Committee takes a decision, Article 11 of Decision No 1/94 of the Association Council on its rules of procedure shall be applied mutatis mutandis. Article 9 Expenses The Community and Hungary shall each defray the expenses they incur by reason of their participation in the meetings of the Association Committee and of its subcommittees and working parties, both with regard to staff, travel and subsistence expenditure and to postal and telecommunications expenditure. Expenditure in connection with interpreting at meetings, translation and reproduction of documents shall be borne by the Community, with the exception of expenditure in connection with interpreting or translation into or from Hungarian, which shall be borne by Hungary. Other expenditure relating to the material organization of meetings shall be borne by the Party which hosts the meetings. ANNEX II SUBCOMMITTEES AND SPECIAL GROUPS REFERRED TO IN ARTICLE 14 1. Subcommittee on customs cooperation 2. Subcommittee on transport issues 3. Subcommittee on agriculture 4. Subcommittee the approximation of legislation 5. Subcommittee on science and technology 6. Ad hoc group on macro-economic issues 7. Contact group on ECSC matters 8. Working group for the implementation of competition rules